    Case 1:18-cv-01325-LPS Document 34 Filed 03/19/19 Page 1 of 2 PageID #: 1121




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE
    ETHICON LLC,                                  )
    ETHICON ENDO-SURGERY, INC. and                )
    ETHICON US, LLC,                              )
                                                  )
                        Plaintiffs,               )
                                                  )    C.A. No. 18-1325(LPS)
                 v.                               )
                                                  )    5('$&7('38%/,&9(56,21
    INTUITIVE SURGICAL, INC.,                     )
    INTUITIVE SURGICAL OPERATIONS,                )    2ULJLQDO)LOLQJ'DWH0DUFK
    INC. and INTUITIVE SURGICAL                   )    5HGDFWHG)LOLQJ'DWH0DUFK
    HOLDINGS, LLC,                                )
                                                  )
                        Defendants.               )

      PLAINTIFFS’ MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

         Plaintiffs Ethicon LLC, Ethicon Endo-Surgery, Inc., and Ethicon US LLC (collectively,

“Ethicon”) hereby move for leave to file a first amended complaint against Defendants Intuitive

Surgical, Inc., Intuitive Surgical Operations, Inc., and Intuitive Surgical Holdings, LLC

(collectively “Intuitive”).   Ethicon’s proposed First Amended Complaint adds infringement

allegations based on two additional patents, U.S. Patent No. 9,844,379 and U.S. Patent No.

8,479,969, and removes infringement allegations based on U.S. Patent No. 9,326,770. The

grounds for this motion are provided in the letter brief filed herewith.1

         Attached to this Motion as Exhibit 1 is Ethicon’s proposed First Amended Complaint,

and attached as Exhibit 2 is a blackline comparison between Ethicon’s proposed First Amended

Complaint and the Complaint (D.I. 1) in this case.




1
       Pursuant to D. Del. LR 7.1.1, Ethicon avers that a reasonable effort has been made to
reach agreement with Intuitive on this motion, including oral communication involving Delaware
counsel for the respective parties, but no agreement could be reached.
Case 1:18-cv-01325-LPS Document 34 Filed 03/19/19 Page 2 of 2 PageID #: 1122




                                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                         /s/ Brian P. Egan

                                         Jack B. Blumenfeld (#1014)
                                         Brian P. Egan (#6227)
                                         1201 North Market Street
OF COUNSEL:                              P.O. Box 1347
                                         Wilmington, DE 19899
Elizabeth Stotland Weiswasser            (302) 658-9200
Anish R. Desai                           jblumenfeld@mnat.com
WEIL GOTSHAL & MANGES LLP                began@mnat.com
767 Fifth Avenue
New York, NY 10153                       Attorneys for Plaintiffs
(212) 310-8000

Diane P. Sullivan
WEIL GOTSHAL & MANGES, LLP
17 Hulfish Street, Suite 201
Princeton, NJ 08542
(609) 986-1120

Christopher T. Marando
Christopher M. Pepe
Matthew David Sieger
WEIL GOTSHAL & MANGES, LLP
2001 M Street NW, Suite 600
Washington, DC 20036
(202) 682-7000

March 12, 2019




                                     2
